Cite as: 585 U. S. ____ (2018)            1

                     THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
         ROWAN COUNTY, NORTH CAROLINA
                      v.
               NANCY LUND, ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

               No. 17–565.   Decided June 28, 2018


  The petition for a writ of certiorari is denied.
  JUSTICE THOMAS, with whom JUSTICE GORSUCH joins,
dissenting from the denial of certiorari.
  This Court’s Establishment Clause jurisprudence is in
disarray. Sometimes our precedents focus on whether a
“reasonable observer” would think that a government
practice endorses religion; other times our precedents
focus on whether a government practice is supported by
this country’s history and tradition. See Utah Highway
Patrol Assn. v. American Atheists, Inc., 565 U. S. 994, 997–
1001 (2011) (THOMAS, J., dissenting from denial of certio-
rari); Van Orden v. Perry, 545 U. S. 677, 694–697 (2005)
(THOMAS, J., concurring). Happily, our precedents on
legislative prayer tend to fall in the latter camp. See, e.g.,
Town of Greece v. Galloway, 572 U. S. ___ (2014); Marsh v.
Chambers, 463 U. S. 783 (1983).
  Yet the decision below did not adhere to this historical
approach. In ruling that Rowan County must change the
prayers it uses to open its board meetings, the Court of
Appeals for the Fourth Circuit emphasized that the coun-
ty’s prayers are led by the legislators themselves, not by
paid chaplains or guest ministers. This analysis failed to
appreciate the long history of legislator-led prayer in this
country, and it squarely contradicted a recent decision of
the Sixth Circuit. I would have granted Rowan County’s
petition for certiorari.
2                 ROWAN COUNTY v. LUND

                    THOMAS, J., dissenting


                                I

   Rowan County, North Carolina, is governed by a five-
member Board of Commissioners (Board). The Board
convenes twice a month, in meetings that are open to the
public. Each meeting begins with a prayer, which the
commissioners take turns leading. Prayers usually begin
with an invitation (“Let us pray,” “Let’s pray together,”
“Please pray with me”) and end with a communal “Amen.”
Because the current commissioners are all Christians,
their prayers tend to reference “Jesus,” “Christ,” or the
“Savior.” But the Board does not require the commission-
ers to profess any particular religion, or require the pray-
ers to have any particular content. The content of the
prayer is entirely up to the commissioner giving it.
   Three residents of Rowan County, who were offended by
the Board’s prayers, sued the county, alleging violations of
the Establishment Clause. The District Court entered
summary judgment in the residents’ favor, 103
F. Supp. 3d 712, 713 (MDNC 2015), but a divided panel of
the Fourth Circuit reversed, 837 F. 3d 407, 411 (2016). On
rehearing en banc, the full Fourth Circuit affirmed the
District Court’s initial decision. 863 F. 3d 268, 275 (2017).
   Disagreeing with the earlier panel, the en banc court
began by distinguishing this Court’s decision in Town of
Greece, which upheld the prayer policy of the town of
Greece in New York. The prayers in Greece were given by
“guest ministers,” the Fourth Circuit explained, while the
prayers in Rowan County are given by the commissioners.
See 863 F. 3d, at 277–278. The Fourth Circuit deemed
legislator-led prayer more suspect under the Establish-
ment Clause because it “identifies the government with
religion more strongly” and “heightens the constitutional
risks posed by requests to participate and by sectarian
prayers.” Id., at 278. Since the prayers in Rowan County
are legislator led, the Fourth Circuit concluded that Town
of Greece does not apply and, thus, it “must decide whether
                  Cite as: 585 U. S. ____ (2018)             3

                     THOMAS, J., dissenting

[Rowan] [C]ounty’s prayer practice, taken as a whole,”
is constitutional. 863 F. 3d, at 280.
   The Fourth Circuit held that it was not, for a “combina-
tion” of four reasons. Id., at 281. First, the prayers in
Rowan County are given exclusively by the commissioners.
Id., at 281–282. Second, of the 143 prayers that the
Fourth Circuit analyzed, 139 “invoked” Christianity, only
four were nonsectarian, and at least 11 “ ‘promote[d]’ ”
Christianity. Id., at 283–286. Third, the commissioners
“told attendees to rise and often invited them to pray.”
Id., at 286. Fourth, and finally, the prayers took place in
“the intimate setting of a municipal board meeting,” where
the Board often exercises “quasi-adjudicatory power over
such granular issues as zoning petitions, permit applica-
tions, and contract awards.” Id., at 287–288.
   For these four reasons, the Fourth Circuit held that
Rowan County’s prayer practice violated the Establish-
ment Clause. Five judges dissented, contending that the
Fourth Circuit’s decision was inconsistent with this
Court’s precedents and this country’s “long and varied
tradition of lawmaker-led prayer.” See id., at 301–323
(opinion of Agee, J.).
                               II
   I would have granted certiorari in this case. The Fourth
Circuit’s decision is both unfaithful to our precedents and
ahistorical. It also conflicts with a recent en banc decision
of the Sixth Circuit.
   While the Fourth Circuit stated that a “combination” of
factors made the Board’s prayers unconstitutional, id., at
281, virtually all of the factors it identified were present in
Town of Greece. The Fourth Circuit noted that the Board’s
prayers were typically Christian and occasionally promoted
Christianity at the expense of other religions. But so
did the prayers in Town of Greece. See 572 U. S., at ___–
___ (slip op., at 10–18). The Fourth Circuit stressed that
4                 ROWAN COUNTY v. LUND

                    THOMAS, J., dissenting

the commissioners often asked attendees to rise and invited
them to pray. But the prayergivers in Town of Greece
made the same invitations. See id., at ___–___ (plurality
opinion) (slip op., at 20–21). The Fourth Circuit thought
that audience members would be pressured to participate
in the prayers, given the intimate setting of Board meet-
ings and its adjudicatory authority. But these same pres-
sures were present in Town of Greece. See id., at ___ (slip
op., at 18); id., at ___–___ (THOMAS, J., concurring in part
and concurring in judgment) (slip op., at 7–8).
  The only real difference between this case and Town of
Greece is the person leading the prayer. Prayers in Rowan
County are led by the commissioners, while prayers in
Greece are led by guest ministers. The Fourth Circuit
leaned heavily on this distinction to justify conducting its
own free-floating evaluation of Rowan County’s prayers.
See 863 F. 3d, at 280. But what it should have done,
under our precedents, is examine whether “history shows
that the specific practice [of legislator-led prayer] is per-
mitted.” Town of Greece, supra, at ___ (slip op., at 8). If
the Fourth Circuit had conducted that inquiry, it would
have found a rich historical tradition of legislator-led
prayer.
  For as long as this country has had legislative prayer,
legislators have led it. Prior to Independence, the South
Carolina Provincial Congress appointed one of its mem-
bers to lead the body in prayer. See Brief for State of West
Virginia et al. as Amici Curiae 9 (States Brief). Several
States, including West Virginia and Illinois, opened their
constitutional conventions with prayers led by convention
members instead of chaplains. See Brief for Members of
Congress as Amici Curiae 10 (Congress Brief). The histor-
ical evidence shows that Congress and state legislatures
have opened legislative sessions with legislator-led prayer
for more than a century. See States Brief 8–19; Congress
Brief 8–9. In short, the Founders simply “did not intend to
                     Cite as: 585 U. S. ____ (2018)                   5

                        THOMAS, J., dissenting

prohibit a just expression of religious devotion by the
legislators of the nation, even in their public character as
legislators.” S. Rep. No. 376, 32d Cong., 2d Sess., 4
(1853).*
   The Sixth Circuit, also sitting en banc, recently sur-
veyed this history and upheld a municipal prayer policy
virtually identical to Rowan County’s. See Bormuth v.
County of Jackson, 870 F. 3d 494 (2017). The Sixth Cir-
cuit acknowledged that its decision was “in conflict with
the Fourth Circuit’s” but found the latter “unpersuasive,”
id., at 509, n. 5—not least because the Fourth Circuit
“apparently did not consider the numerous examples of
[legislator-led] prayers” in our Nation’s history, id., at 510.
Thus, the Sixth and Fourth Circuits are now split on the
legality of legislator-led prayer. State and local lawmak-
ers can lead prayers in Tennessee, Kentucky, Ohio, and
Michigan, but not in South Carolina, North Carolina,
Virginia, Maryland, or West Virginia. This Court should
have stepped in to resolve this conflict.
   I respectfully dissent.




——————
  * In addition to having little basis in history, the Fourth Circuit’s
decision has little basis in logic. It is hard to see how prayers led by
sectarian chaplains whose salaries are paid by taxpayers—a practice
this Court has upheld, see Marsh v. Chambers, 463 U. S. 783 (1983)—
could be less of a government establishment than prayers voluntarily
given by legislators. See Bormuth v. County of Jackson, 870 F. 3d 494,
523 (CA6 2017) (en banc) (Sutton, J., concurring).